     Case 1:20-cv-00026-DAD-GSA Document 8 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY EUGENE BOYCE,                               No. 1:20-cv-00026-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    VALLEY STATE PRISON, et al.,                      ACTION DUE TO PLAINTIFF’S FAILURE
                                                        TO COMPLY WITH A COURT ORDER AND
15                       Defendants.                    FAILURE TO PROSECUTE
16                                                      (Doc. No. 7)
17

18

19           Plaintiff Larry Eugene Boyce is a state prisoner proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

21   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           The complaint commencing this action was originally filed by fifteen plaintiffs on

23   December 26, 2019. See Gann v. Valley State Prison, 1:19-cv-01797-DAD-GSA, (Doc. No. 1).

24   Thereafter, on January 7, 2020, the assigned magistrate judge issued an order severing the fifteen

25   plaintiffs’ claims and opened this new case for plaintiff Boyce. (Doc. No. 1.) The January 7,

26   2020 order also directed plaintiff to file an amended complaint and a motion to proceed in forma

27   pauperis in this case within thirty (30) days from the date of service. (Id. at 4–5.) The thirty-day

28   /////
                                                        1
     Case 1:20-cv-00026-DAD-GSA Document 8 Filed 04/27/20 Page 2 of 2

 1   deadline passed, and plaintiff failed to file an amended complaint, file an application to proceed

 2   in forma pauperis, or pay the required filing fee.

 3          Therefore, on March 20, 2020, the magistrate judge issued the pending findings and

 4   recommendations, recommending dismissal of this action, without prejudice, due to plaintiff’s

 5   failure to obey a court order and failure to prosecute this action. (Doc. No. 7.) The pending

 6   findings and recommendations were served on plaintiff and contained notice that any objections

 7   thereto were to be filed within fourteen (14) days after service. (Id. at 3.) To date, no objections

 8   have been filed, and the time in which to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and by proper analysis.

12          Accordingly,

13          1.      The March 20, 2020 findings and recommendations (Doc No. 7) are adopted in

14                  full;

15          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

16                  court order and failure to prosecute; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     April 27, 2020
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                          2
